                                     Case 2:21-cv-00008-RFB-DJA Document 9
                                                                         8 Filed 01/27/21
                                                                                 01/26/21 Page 1 of 2



                       1        WENDY M. KRINCEK, ESQ., Bar #06417
                                KELSEY E. STEGALL, ESQ., Bar #14279
                       2        LITTLER MENDELSON, P.C.
                       3        3960 Howard Hughes Parkway
                                Suite 300
                       4        Las Vegas, NV 89169-5937
                                Telephone: 702.862.8800
                       5        Fax No.:      702.862.8811
                                Email: wkrincek@littler.com
                       6        Email: kstegall@littler.com
                       7
                                Attorneys for Defendants
                       8        UHS OF DELAWARE, INC., and VALLEY
                                HEALTH SYSTEM, LLC
                       9
                                                              UNITED STATES DISTRICT COURT
                    10
                                                                  DISTRICT OF NEVADA
                    11

                    12
                               GARY DAVIS and SCOTT SCRIBNER,                Case No. 2:21-cv-00008-RFB-DJA
                    13
                                                 Plaintiff,
                    14
                               vs.                                           STIPULATION TO EXTEND TIME FOR
                    15                                                       DEFENDANTS TO FILE A RESPONSIVE
                                                                             PLEADING TO PLAINTIFF’S
                    16         UNIVERSAL HEALTH SERVICES INC.,               COMPLAINT
                               a Delaware Corporation; UHS OF
                    17         DELAWARE, INC., a Delaware                    [FIRST REQUEST]
                    18         Corporation; VALLEY HEALTH
                               SYSTEM, LLC, a Delaware Limited
                    19         Liability; SODEXO, INC. dba SODEXO
                               USA, a Delaware Corporation; SODEXO
                    20         AMERICA, LLC dba SODEXO USA, a
                               Delaware Limited Liability; SODEXO
                    21         OPERATIONS, LLC dba SODEXO USA,
                    22         a Delaware Limited Liability; and SDH
                               SERVICES WEST, LLC dba SODEXO
                    23         USA, a Delaware Limited Liability,

                    24                           Defendants.

                    25

                    26
                                       Plaintiffs GARY DAVIS and SCOTT SCRIBNER (“Plaintiffs”), by and through their attorney
                    27
                               of record, Michael P. Balaban, Esq., of the Law Offices of Michael P. Balaban, and Defendants UHS
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                    Case 2:21-cv-00008-RFB-DJA Document 9
                                                                        8 Filed 01/27/21
                                                                                01/26/21 Page 2 of 2



                       1       OF DELAWARE, INC. and VALLEY HEALTH SYSTEM, LLC (collectively “Defendants”)1, by

                       2       and through their attorneys of record, Littler Mendelson, hereby stipulate to extend the time for

                       3       Defendants to file a responsive pleading to Plaintiff’s Complaint from the current deadline of January

                       4       28, 2021, up to and including March 1, 2021.

                       5                This extension is necessary to provide adequate time for Defense counsel to become familiar

                       6       with the allegations in the Complaint, to investigate the facts of this matter, and to prepare a responsive

                       7       pleading. This is the first request for an extension of time to respond to the Complaint. This request

                       8       is made in good faith and not for the purpose of delay.

                       9
                               Dated: January 26, 2021                          Dated: January 26, 2021
                    10
                               Respectfully submitted,                          Respectfully submitted,
                    11

                    12
                               /s/ Michael P. Balaban, Esq.
                    13          MICHAEL P. BALABAN, ESQ.                        WENDY M. KRINCEK, ESQ.
                                LAW OFFICES OF MICHAEL P.                       KELSEY E. STEGALL, ESQ.
                    14          BALABAN                                         LITTLER MENDELSON, P.C.
                    15         Attorneys for Plaintiffs                         Attorneys for Defendants
                               GARY DAVIS and SCOTT SCRIBNER                    UHS OF DELAWARE, INC. and VALLEY
                    16                                                          HEALTH SYSTEM, LLC
                    17

                    18

                    19
                                                                              IT IS SO ORDERED.
                    20
                                                                                          27th day of _____________,
                                                                              Dated this _______       January       2021.
                    21

                    22
                                                                              __________________________________________
                    23                                                        UNITED STATES MAGISTRATE JUDGE
                               4850-4889-0841.1 069080.1182

                    24

                    25

                    26

                    27
                               1
                                 It is Defendants understanding that Universal Health Services, Inc., does not and is not authorized
                    28         to do business in Nevada and has not been properly served in this matter.
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                               2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
